Order entered April 23, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00264-CR

                            EX PARTE ORLANDO GUTIERREZ

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. WX13-90023-W

                                            ORDER
       Appellant’s April 18, 2014 unopposed motion for extension of the time to file appellant’s

brief is GRANTED to the extent of the following relief.

       The time to file appellant’s brief is EXTENDED to May 2, 2014. The time to file the

State’s brief is EXTENDED to May 23, 2014. If any party does not file its brief by the date

specified, the appeal will be submitted without that party’s brief. See TEX. R. APP. P. 31.1.

       This case is set for submission on June 2, 2014.

                                                       /s/   JIM MOSELEY
                                                             JUSTICE